Citation Nr: 1643199	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-38 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine.  

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left ankle, status post fracture of the distal tibia.

3.  Entitlement to a rating in excess of 20 percent for a right knee disability, status post fracture of the right femur with shortening of the right lower extremity.  

4.  Entitlement to a rating in excess of 20 percent for laxity of the right anterior cruciate ligament.  

5.  Entitlement to a rating in excess of 10 percent for lumbosacral strain, prior to September 18, 2013, and a rating in excess of 20 percent, effective September 18, 2013.  

6.  Entitlement to a rating in excess of 10 percent for right hip tendonitis.  

7.  Entitlement to a rating in excess of 10 percent for a deep, right femoral hernia scar, based on the area of the scar.   

8.  Entitlement to an initial rating in excess of 10 percent for pain associated with a right femoral hernia scar, effective September 18, 2013.

9.  Entitlement to a rating in excess of 10 percent for left knee bursitis and chondrocalcinosis.  

10.  Entitlement to a rating in excess of 10 percent for laxity of the left posterior cruciate and lateral collateral ligaments.  

11.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee, effective July 2, 2014.  

12.  Entitlement to an initial compensable rating for limitation of flexion of the right thigh, effective July 2, 2014.

13.  Entitlement to an initial compensable rating for right thigh impairment based on limitation of abduction, adduction, or rotation, effective July 2, 2014.  

14.  Entitlement to a total rating due to unemployability caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired in April 1995, after over 21 years of active, honorable service.

This case was previously before the Board of Veterans' Appeals (Board) in April 2014 on appeal from a Department of Veterans Affairs (VA) Regional Office (RO), when it was remanded for further development.  On remand, the rating for lumbosacral strain was increased from 10 percent to 20 percent effective September 18, 2013, and separate ratings were assigned for a painful scar, rated 10 percent, effective September 18, 2013; limitation of flexion of the right leg, rated 10 percent, effective July 2, 2014; limitation of flexion of the right thigh, rated as 0 percent, effective July 2, 2014; right thigh impairment, other than flexion, rated 0 percent, effective July 2, 2014.  However, those ratings did not constitute a full grant of the benefits sought on appeal.  Therefore, the Board retained jurisdiction over those issues.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015); AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2013, the Veteran had a hearing before the Veterans Law Judge whose signature appears at the end of this decision.  During that hearing, the Veteran suggested that he had headaches due to a service-connected cervical spine disability.  Therefore, he maintained that service connection for headaches was warranted.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  That claim is referred for appropriate action.

The issues of entitlement to a rating in excess of 20 percent for left ankle disability and entitlement to a total rating due to unemployability caused by service-connected disabilities (TDIU) are REMANDED to the Agency of Original Jurisdiction.
FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the cervical spine is manifested primarily by complaints of pain, guarding of movement, muscle spasm, and limitation of flexion to 25 degrees during pain on use or flare-ups.

2.  The Veteran's right lower extremity is no more than 5 centimeters shorter than the left.  

3.  The service-connected laxity of the right anterior cruciate ligament been manifested primarily by complaints of instability and falling and no more than 1+ laxity.  

4.  Prior to September 18, 2013, the primary manifestations of the Veteran's lumbosacral strain were complaints of stiffness, numbness, and radiating pain, lumbar spine flexion to 90 degrees with pain at the endpoint, and a combined range of motion of 240 degrees.  .  

5.  Since September 18, 2013, the Veteran's lumbosacral strain has been manifested primarily by pain, hypoactive reflexes, guarding, and muscle spasm, flexion to no more than 35 degrees, and a combined range of thoracolumbar spine motion of 100 degrees.  

6.  The Veteran's right hip tendonitis is manifested, primarily by pain on motion, tenderness to palpation, right thigh flexion to at least 90 degrees, and extension to as little as 5 degrees.  

7.  The Veteran has a deep, hypopigmented scar on his proximal lateral right thigh, measuring 21 centimeters by 1 centimeter, with muscle herniation through the scar.  

8.  Since service connection became effective September18, 2013, the Veteran's scar on the proximal lateral right thigh has been stable but manifested primarily by pain.  

9.  The Veteran's left knee bursitis and chondrocalcinosis is manifested primarily by complaints of pain, a lack of endurance, and fatigability, tenderness to palpation, crepitus, extension to 0 degrees, and flexion to 140 degrees.  

10.  The preponderance of the evidence shows that the laxity of the left posterior cruciate and lateral collateral ligaments is productive of no more than slight impairment.  

11.  Since service connection became effective, the Veteran has been able to flex his knee to 90 degrees with objective evidence of pain and to extend it to 0 degrees with no pain until the end point.  

12.  Since service connection became effective July 2, 2014, the limitation of flexion of the right thigh has been rated under service-connected tendonitis.  

13.  Since service connection became effective July 2, 2014, the Veteran's right thigh impairment has been manifested primarily by objective evidence of pain on limitation of abduction, adduction, or rotation, and contributing factors of weakness, fatigability, and incoordination.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 20 percent for degenerative joint disease of the cervical spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5242 (2015).  

2.  The criteria have not been met for a rating in excess of 20 percent for a right knee disability, status post fracture of the right femur with shortening of the right lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5275 (2015).

3.  The criteria for a rating in excess of 20 percent for laxity of the right anterior collateral ligament have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).  

4.  The criteria for a rating in excess of 10 percent for lumbosacral strain, prior to September 18, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).  

5.  Since September 18, 2013, the criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).    

6.  The criteria for a rating in excess of 10 percent for right hip tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2015).  

7.  The criteria for a rating in excess of 10 percent for a deep, right femoral hernia scar, based on the area of the scar, have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7801 (2015).  

8.  Since service connection became effective September 18, 2013, the criteria for an initial rating in excess of 10 percent for pain associated with a right femoral hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2015).  

9.  The criteria for a rating in excess of 10 percent for left knee bursitis and chondrocalcinosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5019 (2015).  

10.  The criteria for a rating in excess of 10 percent for laxity of the left posterior cruciate and lateral collateral ligaments have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).  

11.  Since service connection became effective July 2, 2014, the criteria for a rating in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).  

12.  Since service connection became effective July 2, 2014, the criteria for a compensable rating for limitation of flexion of the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2015).  

13.  Since service connection became effective July 2, 2014, the Veteran has met the schedular criteria for an initial compensable rating for right thigh impairment.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5253 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate the claims was satisfied by letters in December 2008 and February 2009.    

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in April 2015, the Veteran's representative stated that the Veteran had no additional evidence to submit.  Furthermore, the VA has obtained adequate examinations for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

The Veteran seeks increased ratings for multiple service-connected disabilities.  Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2015).  Consideration must also be given to weakened movement, excess fatigability, and incoordination, and the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.45 (2015). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).  

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim or original claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Cervical Spine Disability

During the Board hearing, the Veteran's stated that the degenerative changes in the cervical spine made it difficult to move his neck.  He testified that sometimes, the pain radiated down his arms. He reportedly worked at a bench as an aviation welder and noted that he had daily exacerbations.  Therefore, he maintained that an increased rating was warranted.  

Arthritis due to trauma, substantiated by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  The 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 (2015).

Limitation of motion of the cervical spine is rated in accordance with 38 C.F.R. § 4.71, Diagnostic Code 5237 (2015).  The rating criteria are set forth in the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is warranted when forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  .

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 3 (2015).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2015).  

In December 2003, an MRI of the cervical spine found no interval change since the previous MRI in September 2002.  There was a congenital blocked vertebra of cervical C4 and C5 and mild degenerative disc bulges from C2-C3, C3-C4, C4-05, and C5-C6.  There was no cord compression.  There was moderate foraminal stenosis on the right at C2-C3 and severe foraminal stenosis at C3-C4, on the left at C5-C6, and on the right at C6-C7.  

During VA treatment in March 2008, the Veteran's head turning was limited on both sides, right worse than left, as was neck flexion.  When performing head movements, he experienced a grinding sensation and occasional sharp pain.  On examination, there were no major limitations of the range of motion of the cervical spine.  There was a limitation of strength in the cervical spine muscles, particularly with neck flexion.  

In January 2009, the Veteran was examined by VA to determine the severity of the service-connected cervical spine disability.  He reported stiffness, numbness, and constant neck pain at a level of 9 on a scale of 10.  The pain was elicited by physical activity and relieved by Tylenol # 3 and chiropractic treatment.  At the time of pain, the Veteran could reportedly function with medication.  He stated that his cervical spine disability had not resulted in any incapacitation.  The functional impairment reportedly consisted of a loss of neck motion.  

An examination of the cervical spine found no evidence of radiating pam on movement, muscle spasm, tenderness, or ankylosis.  The Veteran's posture was normal, and he demonstrated a range of cervical spine motion of flexion from 0 to 45 degrees with pain at that point; extension from 0 to 20 degrees with pain at that point; right lateral flexion from 0 to 20 degrees with pain at that point; and left lateral flexion from 0 to 22 degrees with pain at that point.  Rotation was normal at 0 to 80 degrees, bilaterally, without pain.  There was no ankylosis of the cervical spine.  Repetitive testing did not result in additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  Inspection of the spine found a normal head position with symmetry of appearance.  There was also symmetry of spinal motion with normal curves of the spine.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  A neurologic examination of the upper extremities was within normal limits with respect to motor and sensory functions; and the deep tendon reflexes in the upper extremities were normal at 2+, bilaterally.  

In December 2009, the Veteran was treated by VA for complaints of cervical spine pain and a limitation of motion.  

In July 2014, VA examined the Veteran to determine the severity of the cervical spine disability.  He reported that he had flare-ups all the time.  On examination, he demonstrated range of neck motion of flexion to 30 degrees; extension to 25 degrees; right lateral flexion to 30 degrees; left lateral flexion to 25 degrees; and lateral rotation to 60 degrees, bilaterally.  He had objective evidence of pain throughout all ranges of motion.  The Veteran did not demonstrate additional limitation of motion during repetitive use testing.  In addition to limitation of motion and pain on motion, the Veteran demonstrated instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  

On further examination, the Veteran experienced pain on palpation of the cervical spine.  He demonstrated guarding and muscle spasm of the cervical spine, but neither resulted in an abnormal gait or abnormal spinal contour.  His posture was normal.  The Veteran's strength, deep tendon reflexes and sensation were normal in the upper extremities without evidence of muscle atrophy.  There was no evidence of radicular pain or other signs or symptoms of radiculopathy or intervertebral disc syndrome.  In addition, there were no neurologic signs or symptoms associated with the cervical spine, such as bowel or bladder problems due to cervical myelopathy.  The Veteran did not use any devices to assist with locomotion.  

The VA examiner opined that due to the Veteran's degenerative disc disease of the cervical spine, the functional impairment of the right upper extremity was such that no effective function remained other than that which would be equally well-served by amputation with a prosthesis.  Functions of the upper extremities were noted to include grasping, manipulation, etc.  It was noted that the Veteran did not have any scars on the cervical spine, surgical or otherwise.  It was also noted that he did not have any other pertinent physical findings, complications, conditions, or signs or symptoms associated with the cervical spine disability.  Imaging of the cervical spine confirmed the presence of degenerative joint disease (arthritis); congenital fusion of C2-C3 and likely C5-C6; degenerative disc disease at C 3-C4 and C6-C7; a compression fracture of T1 and narrowing of the neural foramina at C3-C4, bilaterally.  

The impact of the Veteran's cervical spine disorder on employment involved limited frequent movement of his neck and painful flare-ups.  The examiner noted contributing factors of pain, weakness, fatigability, and/or incoordination, and additional limitation of functional ability of the cervical spine during flare-ups or repeated use over time.  The examiner further stated that the degree of additional limitation of motion during pain on use or flare-ups was approximately 5 degrees on flexion and extension.  

During a March 2015 VA examination of the Veteran's thoracolumbar spine, it was noted that Veteran's cervical spine was unchanged from the July 2014 examination.  

A review of the evidence shows that the Veteran's cervical spine disability is manifested primarily by complaints of pain, guarding of movement, muscle spasm, and limitation of flexion to no more than 25 degrees during pain on use or flare-ups. The most recent VA examiner opined that due to the Veteran's degenerative disc disease of the cervical spine, the functional impairment of the right upper extremity was such that no effective function remained other than that which would be equally well-served by amputation with a prosthesis.  Functions of the upper extremities were noted to include grasping, manipulation, etc.  However, service connection has not been established for a right upper extremity disability.  Moreover, the Board notes that the Veteran is a bench welder, and there is no evidence that he has any brace or other prosthetic device for either upper extremities.  Although the most recent examiner reported contributing factors of weakness, fatigability, and/or incoordination, the examination shows that the Veteran's upper extremity strength, deep tendon reflexes, and sensation are normal without evidence of muscle atrophy or ankylosis.  In addition, there is no evidence of radicular pain or other signs or symptoms of radiculopathy or intervertebral disc syndrome.  The Veteran does not demonstrate an abnormal spinal contour, and his head position and posture are normal.  Furthermore, there are no neurologic signs or symptoms associated with the Veteran's cervical spine, such as bowel or bladder problems due to cervical myelopathy.  On balance, such findings meet or more nearly approximate the schedular criteria for the 20 percent disability rating for his service-connected degenerative joint disease of the cervical spine.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a cervical spine disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Right Knee Disability with Shortening of the Right Lower Extremity

During the September 2013 hearing, the Veteran reported that he had increasing pain in the right lower extremity.  He stated that the right lower extremity was shorter than the left and that he wore a 0.75 inch lift in the right shoe to compensate for the discrepancy.  Therefore, he maintained that an increased rating was warranted.  

Shortening of the right lower extremity is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2015).  A 10 percent rating is warranted when one lower extremity is 1.25 to 2 inches (3.2 centimeters to 5.1 centimeters) shorter than the other.  A 20 percent rating is warranted when one lower extremity is 2 to 2.5 inches (5.1 centimeters. to 6.4 centimeters) shorter than the other.  A 30 percent rating is warranted when one lower extremity is 2.5 to 3 inches (6.4 centimeters to 7.6 centimeters) shorter than the other.  A 40 percent rating is warranted when one lower extremity is 3 to 3.5 inches (7.6 centimeters to 8.9 centimeters) shorter than the other.  A 50 percent rating is warranted when one lower extremity is 3.5 to 4 inches (8.9 centimeters to 10.2 centimeters) shorter than the other.  A 60 percent rating is warranted when one lower extremity is over 4 inches (10.2 centimeters) shorter than the other.  Both lower extremities are to be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia.  The rating will not be combined with other ratings for fracture or faulty union in the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275, Note (2015).

During VA treatment in March 2008, it was noted that the Veteran used a right heel insert due to having a longer left leg after a past surgery.  When using the insert, the pelvis was appropriately situated.  

During VA treatment in December 2008, the Veteran reported that his right knee was unstable and that it buckled approximately once a month, which was more frequently than before.  On examination, the Veteran's knees presented 50 percent flexion, bilaterally and 1+ lateral laxity of the right knee.

In February 2009, the Veteran was examined by VA to determine the severity of the residuals of a right femur fracture.  He reported being diagnosed with status post fracture of the right femur with shortening of the right leg following an automobile accident in 1977.  The Veteran reported constant pain in the right femur with the pain traveling up and down the right leg.  He stated that the pain was crushing, squeezing, burning, aching, oppressive, sharp, sticking, and cramping.  The pain level was at 6 on a scale of 10.  The pain reportedly came on spontaneously and was relieved by Tylenol #3.  The Veteran stated that he could function with medication.  It was noted that the bone had never been infected.  The Veteran also described the residuals of pain in hip and lower back.  The Veteran reported functional impairments of trouble with prolonged standing, bending, stooping, and kneeling.  

On examination, the Veteran's posture was within normal limits.  He had an antalgic gait favoring the right leg.  Leg length from the anterior superior iliac spine to the medial malleolus was 107 centimeters on the right and 108 centimeters on the left.  His femurs were within normal limits.  An examination of the Veteran's feet did not show any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The Veteran did not require any assistive device for ambulation.  X-rays showed a remote well-healed fracture in the mid-shaft of the right femur with considerable residual deformity at the fracture site.  The effect of the condition on the claimant's daily activity was to limit prolonged walking or standing.  

During a consultation with the VA Rehabilitation Service in February 2013, the Veteran stood upright with the right iliac crest approximately 2 centimeters lower.  In a comfortable static stance, he achieved full foot contact on the left and kept the right side in plantar flexion.  There was approximately a 2 centimeter leg length discrepancy when lying down.  His gait was notable for a "stepping in a hole" pattern on the right with a significant right pelvic drop.  

During the September 2013 hearing, the Veteran stated that several years earlier, VA had said that it was going to order braces for him.  He stated that he was going to check on that order.  However, there was no evidence on file that those braces were ever issued to the Veteran.  

During a VA examination in July 2014, the Veteran's right lower extremity measured 113 centimeters long, while the left lower extremity was 118 centimeters long.  The measurements extended from the anterior, superior iliac spine to the internal malleolus of the tibia.  It was noted that the Veteran did not use any devices to assist him locomotion.  

A review of the foregoing evidence shows that the Veteran's right lower extremity is no more than 5 centimeters shorter than the left.  Those findings are contemplated by the 20 percent rating currently in effect under 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2015).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for shortening of the right lower extremity.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Right Anterior Collateral Ligament Laxity

Laxity of the right anterior collateral ligament is rated in accordance with Diagnostic Code 5257.  A 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  38C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

During the September 2013 hearing, the Veteran reported pain and swelling in the knees.  He also reported that the right lower extremity was shorter than the left and that he wore a 0.75 inch lift in the right shoe to compensate for that discrepancy.  He testified that his right knee was unstable and caused him to fall about four times a month.  Therefore, he maintained that an increased rating was warranted.  
During VA treatment in December 2008, the Veteran reported that his right knee buckled approximately once a month.  On evaluation, he had 50 percent range of motion of the knees, bilaterally and 1+ laxity of the right knee.  

In February 2009, the Veteran was examined by VA to determine the severity of the right knee disability.  The Veteran reported constant right knee pain which was crushing, squeezing, burning, aching, oppressive, sharp, sticking, and cramping.  The pain level was 9 on a scale of 10.  The pain could be spontaneous or elicited by physical activity and was relieved by Tylenol 3.  At the time of the pain, he could function with medication.  He reported weakness, but no stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  He stated that the right knee pain made work difficult and that it was getting worse.  

On examination, the Veteran's posture was within normal limits.  He had an antalgic gait favoring his right leg.  His right leg was 1 centimeter shorter than his left.  An examination of the feet did not show any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The Veteran did not require any assistive device for ambulation.  The Veteran's range of right knee motion was from 0 degrees to 125 degrees with pain at 125 degrees.  The range of left knee motion was from 0 degrees to 140 degrees.  The right knee was tender.  The left knee was not.  Neither knee demonstrated edema, effusion, weakness, redness, heat, guarding of movement, subluxation, locking pain, genu recurvatum, or crepitus.  Repetitive use did not result in additional limitation of function in either knee due to pain, fatigue weakness, lack of endurance, or incoordination.  Stability of the anterior and posterior cruciate ligaments and the medial and lateral collateral ligaments were within normal limits bilaterally, as were tests of the medial and lateral meniscus.  A neurologic examination of the lower extremities found that the motor and sensory functions were within normal limits.  The deep tendon reflexes in the lower extremities were 2+ and equal.  The right knee x rays showed degenerative arthritic changes.  

In May 2013, the Veteran was treated at the Swedish Hospital emergency room for a right knee sprain.  He complained of right knee pain following a fall on concrete at his home.  There was no numbness or tingling sensation and no paresthesias.  On examination, the active and passive ranges of left leg motion were unremarkable.  The active and passive range of motion was limited to 90 degrees in the right knee.  There was no effusion to balloting.  Drawer tests were negative bilaterally, and sensation in L4, L5, and S1 were unremarkable, bilaterally.  Muscle strength in both lower extremities was full at 5/5.  X-rays showed a cortical bony defect, possibly a cortical fracture along the anterior aspect of the right femoral condyle, age indeterminate without other acute osseous abnormalities; a small right knee effusion; and degenerative changes of the right knee.  

In July 2014, following a VA examination, the relevant diagnoses were right anterior cruciate ligament laxity, status post surgery and degenerative joint disease of the right knee.  

The condition had gotten worse and the pain was getting worse constantly.  The Veteran stated that walking was difficult.  He also stated that it was difficult to put on his pants and shoes and that his wife tied his shoes for him.  He noted that he took Tylenol 3 for pain.  The Veteran described very painful flare-ups during which it was hard to walk.  He stated that during flare-ups, his knees had given out and he had fallen many times.  

On examination, the Veteran had range of knee motion of flexion to 110 degrees on the right and to 140 degrees or greater on the left, and extension to 0 degrees or any degree of hyperextension, bilaterally.  The ranges of right knee motion were objectively painful throughout and the ranges of left knee motion were not objectively painful.  Tests of repetitive motion produced identical ranges of motion.  The Veteran's functional limitations due to the right knee disability consisted of less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There were no functional limitations in the left knee.  

On further examination, the Veteran was tender to palpation on the right knee but not the left.  Knee strength was normal for flexion and extension, bilaterally, as were his deep tendon reflexes and sensation.  Anterior and posterior knee stability were normal, bilaterally.  Medial-lateral instability was +1 (0 millimeters to 5 millimeters) on the right and normal on the left.  There was no history of patellar subluxation or dislocation, bilaterally.  It was noted that the Veteran had never had shin splints in either lower extremity.  The Veteran had a history of a torn meniscus on the right in 1996 for which he had undergone a meniscectomy.  The Veteran reported that the right knee gave out and was starting to grind.  He stated that it was very tender and, at times, locked up.  The Veteran also reported a history of right arthroscopic knee surgery in 1977 and that he was experiencing residual instability.  He had surgical scars on the right knee which were neither painful nor unstable and covered an area less than 39 square centimeters (6 square inches).  The Veteran did not use any assistive devices for locomotion.  The VA examiner opined that the functional impairment of the Veteran's right lower extremity condition was such that effective function remained and that he would not be equally well-served by amputation with a prosthesis.  

The Veteran's right anterior cruciate ligament disability has been manifested primarily by complaints of instability and falling.  In May 2013, the Veteran sustained a right knee sprain in a fall at his home.  However, there were no objective findings of effusion to balloting or of instability.  Throughout the course of the appeal, the Veteran's right knee laxity has been productive of no more than 1+ instability.  There is no history of patellar subluxation or dislocation, and no findings that the Veteran's right knee laxity is compatible with any more than slight impairment.  Those findings meet or more nearly approximate the schedular criteria for rating currently in effect.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for right knee recurrent subluxation or instability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Lumbosacral Strain

During the hearing, the Veteran testified that his low back pain was worse and that an increased rating was, therefore, warranted for lumbosacral strain.  However, after reviewing the record, the Board finds the preponderance of the evidence against the claim.

Lumbosacral strain is rated in accordance with Diagnostic Code 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for low back syndrome, when forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2015).  

During VA treatment in March 2008, the Veteran reported that his lower back problems were worse when the weather was cold or when twisting at the hips and standing for long periods.  At night, he put a pillow between his legs to help control low back pain.  He denied a loss of bowel or bladder control or any radiation of back pain to the legs.  

During VA treatment in December 2008, the Veteran stated that his low back was more painful and that he was less able to stoop and bend.  He reported pain and numbness down left leg after 60 minutes of sitting.  On examination, he was tender over L3 and had a 60 percent range of motion.  

During a February 2009 VA examination, the Veteran stated that he had been diagnosed with lumbosacral strain.  He reported stiffness and numbness as the primary symptoms, and constant low back pain which radiated up and down his leg.  The pain was reportedly crushing, squeezing, aching, oppressive, sharp, and cramping.  The pain level was 9 on a scale of 10 with 10 being the worst.  The pain was elicited by physical activity and relieved by rest.  The Veteran stated that when he had pain, he could function with medication.  It was noted that he was not receiving any treatment for the back condition and that it had not resulted in any incapacitation.  He reported trouble standing, walking, and bending during flare ups.  X-rays of the lumbar spine were within normal limits.  

On examination, the Veteran's lumbar spine was tender to palpation.  There was no evidence of radiating back pain on movement, and the straight leg raising test was negative, bilaterally.  Muscle spasm was absent.  There was no ankylosis of the lumbar spine, and the Veteran's range of thoracolumbar spine motion was normal:  flexion from 0 degrees to 90 degrees with pain at 90 degrees; extension from 0 to 30 degrees; lateral flexion from 0 to 30 degrees, bilaterally; and rotation from 0 degrees to 30 degrees, bilaterally.  Repetitive testing did not result in additional functional limitation of the thoracolumbar spine due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Motor and sensory functions in the lower extremities were within normal limits, and deep tendon reflexes in the lower extremities are 2+ and equal.  An inspection of the spine found normal head position with symmetry in appearance.  The Veteran's posture was normal.  There was also symmetry of spinal motion with normal curves of the spine.  There was no bowel or bladder incontinence.  The Veteran did not use any assistive devices for ambulation.  The effect of the condition on the Veteran's daily activity was limited with prolonged walking or standing.  

In February 2013, during a consultation with the VA Rehabilitation Service, the Veteran complained of chronic midline and right paravertebral low back pain.  He stated that he received chiropractic care once per month which allowed him to achieve better biomechanical balance and improve overall pain control.  It was noted that he took Tylenol 3 for his pain.  It was also noted that the Veteran's back pain tended to be in the midline without radiation.  It was worse with prolonged walking and improved with rest and hot tub therapy.  

Prior to September 18, 2013, the Veteran had a 10 percent rating in effect for lumbosacral strain.  The foregoing evidence shows that during that period, the primary manifestations were complaints of stiffness, numbness, and radiating pain.  However, range of lumbar spine motion was within normal limits.  He was able to flex his low back to 90 degrees with pain at the endpoint, and his combined range of motion was 240 degrees.  Repetitive testing produced no additional functional limitation.  In addition, he demonstrated no back spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although he received monthly chiropractic care, he was able to function with medication.  On balance, those findings did not meet or more nearly approximate the schedular criteria for the next higher rating of 20 percent.  Accordingly, the Board finds that for the period prior to September 18, 2013, the preponderance of the evidence is against the assignment of a rating higher than 10 percent.  Therefore, the claim must be denied.

During the hearing on September 18, 2015, the Veteran testified that his lumbosacral stain was worse.  

In March 2015, the Veteran was examined by VA to determine the severity of lumbosacral strain.  The Veteran stated that he could not sit for very long due to pain and that he could not bend over and pick things up like he used to.  He reported that he was unable to perform prolonged walking and that he had painful flare-ups.  The diagnoses were degenerative arthritis, degenerative disc and facet disease.  

On examination, the Veteran demonstrated range of thoracolumbar motion of forward flexion from 0 degrees to 35 degrees, extension from 0 degrees to 15 degrees, right lateral flexion from 0 degrees to 20 degrees, left lateral flexion from 0 degrees to 15 degrees, right lateral rotation from 0 to 5 degrees, left lateral rotation from 0 degrees to 10 degrees.  The combined range of thoracolumbar spine motion was 100 degrees.  The extent of the limited motion significantly affected the Veteran's ability to bend and lift anything, maneuver his back, or drive a car.  There was no evidence of pain on weight bearing.  Repetitive testing caused no additional limitation of motion.  The examiner noted that the Veteran had engaged in repetitive range of motion testing with results noted above.  The examiner stated that beyond that data, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner noted that it would be speculative to describe any such additional limitation due to pain, weakness, fatigability or incoordination or additional loss of motion due to pain on use or during flare-ups.  

On further examination, the Veteran had guarding or muscle spasm of the thoracolumbar spine.  The guarding and muscle spasm resulted in an abnormal gait or abnormal spinal contour.  The Veteran's strength was normal at 5/5, bilaterally, in all planes, hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension.  There was no muscle atrophy.  The Veteran's reflexes at the knees and ankles were hypoactive at 1+, bilaterally.  The Veteran's sensation was normal, bilaterally, in the upper anterior thigh (L2), thigh and knee (L3/L4), lower leg and ankle (L4/L5/S1), and feet and toes (L5).  Straight leg raising was negative, bilaterally, and there are no signs or symptoms of radiculopathy.  The Veteran did not have ankylosis of the spine or any other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems or pathologic reflexes.  The Veteran did not have intervertebral disc syndrome.  The Veteran reported that when sitting, he occasionally used a lumbar wedge support as an assistive device.  

Imaging of the thoracolumbar spine documented the presence of arthritis.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  An MRI, performed in February 2012 was reviewed.  It showed minimal degenerative disc findings with minimal circumferential disc bulges at L3-L4 and L4-L5.  In addition, there was mild foraminal narrowing on the right at L4-L5 and on the left at L5-S1, and mild facet hypertrophy.  

Following the examination, the examiner opined that due to the Veteran's thoracolumbar spine pain, limited motion, and stiffness, any physical labor involving standing, walking, or fast movements was precluded.  

The Board finds that the evidence shows that since September 18, 2013, the Veteran has reported that his low back disability is getting worse.  He reports increasing pain, and range of motion has decreased.  He does not flex his spine beyond 35 degrees, and the combined range of thoracolumbar spine motion has decreased to 100 degrees.  In addition, he has hypoactive reflexes, guarding, and muscle spasm.  Those findings meet or more nearly approximated the schedular criteria for the 20 percent rating currently in effect.  The extent of the limited motion reportedly has a significant effect on the Veteran's ability to bend and lift anything, maneuver his back, or drive a car.  However, those findings do not meet or more nearly approximate the schedular criteria for a 40 percent rating.  The Veteran is able to flex his spine beyond 30 degrees, and he does not demonstrate ankylosis of the spine.  Moreover, there is no evidence of reduced strength or muscle atrophy suggestive of disuse, and there was no evidence of heat, redness, or deformity.  While the Veteran demonstrates an abnormal gait, the Board finds that the preponderance of the evidence attributes that to a leg length discrepancy.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2015).  To further rate the Veteran's abnormal gait under 38 C.F.R. § 4.71a, Diagnostic Code 5237 would constitute the prohibited practice of pyramiding.  38 C.F.R. § 4.14 (2015).  

Accordingly, the Board finds that since September 18, 2013, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a cervical spine disability.  Therefore, that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Right Hip Tendonitis

During the hearing, it was reported that the right hip disability had gotten worse.  The Veteran testified that at times, his right hip would start to hurt and preclude his ability to drive.  Therefore, he maintained that a rating in excess of 10 percent was warranted.  

The Veteran's right hip tendonitis is rated on the basis of limitation of motion in accordance with Diagnostic Code 5024-5252.  A 10 percent rating is warranted when limitation of extension of the thigh is limited to 5 degrees or when flexion of the thigh is limited to 45 degrees.  A 20 percent rating is warranted when flexion of the thigh is warranted when flexion of the thigh is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5024-5252 (2015).  

In February 2009, the Veteran was examined to determine the severity of service-connected right hip tendonitis.  He reported constant pain in the right hip which traveled up and down the right leg.  He stated that the pain was crushing, squeezing, burning, aching, oppressive, sharp, sticking, and cramping.  He stated that it was at level 9 on a scale of 10, with 10 being the worst.  The pain could be elicited by physical activity and was relieved by Tylenol 3.  At the time of pain, the Veteran reported that he could function with medication.  He reported weakness, stiffness, swelling, lack of endurance, and fatigability.  He did not have heat, redness, giving way, locking, or dislocation.  The Veteran reported that he had never been hospitalized, nor had he ever had any surgery for the right hip.  He stated that he did not experience any functional impairment as a result of the right hip disability.  

On examination, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The Veteran had range of thigh motion, bilaterally, of flexion to 125 degrees; extension to 30 degrees; adduction to 25 degrees; abduction to 45 degrees; external rotation to 60 degrees; and internal rotation to 40 degrees.  All ranges of motion were reported as normal.  Repetitive use did not result in additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  A neurological evaluation of the lower extremities found that the Veteran's motor and sensory functions were within normal limits and that the deep tendon reflexes were 2+ and equal.  X-rays of the right hip were normal.  Following the examination, the examiner opined that the effect of the condition on the Veteran's daily activity limited prolonged walking or standing.  

In July 2014, the Veteran was examined by VA to determine the severity of right hip tendonitis.  The Veteran reported that his hip had gotten worse and that it was painful to walk.  He stated that at times, he took Tylenol 3 for the pain.  Additionally, he reported that many times his right hip had given out or locked up, causing him to fall.  He noted that often he could not place any weight on the right hip.  

On examination, there was tenderness to palpation of the right hip, but not the left.  The Veteran demonstrated range of hip motion of flexion to 90 degrees on the right and to 125 degrees or greater on the left, extension to 5 degrees on the right and to greater than 5 degrees on the left.  There was objective evidence of painful motion throughout the range of motion on the right but no objective evidence of painful motion on the left.  Right hip abduction was not lost beyond 10 degrees and adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe out more than 15 degrees.  After repetitive use testing, the Veteran still demonstrated hip flexion to 90 degrees on the right and to 125 degrees or greater on the left.  Post-repetitive use testing, the Veteran demonstrated hip extension to 5 degrees or greater, bilaterally.  Repetitive use testing found no change in adduction, abduction, or rotation.  

On further examination, the Veteran's hip strength was normal with respect to flexion, abduction, and extension.  He did not demonstrate ankylosis in either hip, and there was no evidence of malunion or nonunion of the femur or flail hip joint.  It was noted that the Veteran had not had surgery on either hip and did not require an assistive device for locomotion.  

Following the examination, the examiner stated that the Veteran had no functional limitations due to the left hip.  On the right, he had less movement than normal, pain on movement, instability of station, and disturbance of locomotion.   The right hip disability interfered with sitting, standing, and/or weight-bearing.  The examiner opined that there was no functional limitation of the hip to the extent that the Veteran would be equally well-served by amputation and replacement with a prosthesis.  Imaging studies showed mild degenerative change of the hip and an old fracture of the proximal shaft of the femur.  The examiner opined that the Veteran had functional impairment at work due to prolonged standing, sitting, kneeling, and negotiating stairs.  

Range of motion testing found adduction to 15 degrees, abduction to 20 degrees, internal rotation to 20 degrees, and external rotation to 20 degrees.  There was objective evidence of pain throughout the entire range of motion.  The right hip range of motion, after testing produced identical results.  There was no evidence whether the post-test results were painful.  

Range of motion testing of the left hip was adduction to 25 degrees, abduction to 45 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  There was no objective evidence of pain throughout the entire range of motion.  The left hip range of motion, post-testing produced identical results.  There was no evidence whether the post-test results were painful.

There were contributing factors of pain, weakness, fatigability, and/or incoordination, and there was additional limitation of functional ability of the hip joints during flare-ups or repeated use over time.  The limitation of motion during flare-ups or during repeated use over time was approximately 5 degrees of flexion.  

In March 2015, during a VA examination of the spine, it was noted that there had been no change in the hip since the July 2014 examination.  

A review of the evidence shows that the Veteran's right hip tendonitis is manifested, primarily by pain on motion, tenderness to palpation, right thigh flexion to at least 90 degrees and extension to as little as 5 degrees.  Reportedly, there were contributing factors of pain, weakness, fatigability, and/or incoordination, and additional limitation of functional ability of the hip joints during flare-ups or repeated use over time.  On examination, however, there were no signs of edema, effusion, redness, heat, subluxation, or guarding of movement.  In addition, there was no evidence of muscle atrophy indicative of disuse the right hip or thigh.  A neurologic evaluation of the lower extremities shows that the Veteran's motor and sensory functions and deep tendon reflexes were within normal limits.  X-rays of the right hip were normal, and there was no malunion or nonunion of the femur or a flail hip joint.  Furthermore, the Veteran had not had surgery on either hip and did not require any assistive devices for locomotion.  While the right hip disability impairs the ability to stand or sit for prolonged periods, there is no evidence that it causes him to miss work.  He acknowledges that he is functional with medication.  

On balance, those findings meet or more nearly approximate the schedular criteria for the 10 percent rating currently in effect for the right hip disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Right Femoral Hernia Scar

The Veteran's right femoral hernia scar is rated on the basis of the area of the scar under 38 C.F.R. § 4.118, Diagnostic Code 7801 and on the basis of whether the scar is painful or unstable under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Scars, other than those involving the head, face, or neck, that are deep or that cause limited motion a rated 10 percent for a scar covering an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted for a scar covering an area of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted for a scar covering an area or areas of at least 72 square inches (465 square centimeters), but less than 144 square inches (929 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 (2015).  

During a February 2009 VA examination, the Veteran reported being diagnosed with a right lateral femoral scar hernia.  He described no symptoms and stated that he did not experience any functional impairment from that condition.  On examination, there was a level scar present at the right inferior knee scar which measured about 1.5 centimeters by 0.5 centimeters.  There was also a scar located on right lateral thigh which was elevated and measures about 12 centimeters by 1 centimeter.  The scar had hypopigmentation of less than six square inches and muscle herniation through the scar.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, abnormal texture, inflammation, edema, and/or limitation of motion due to either scar.  

During a VA examination in March 2015, the Veteran reported that his right lateral femoral scar hernia throbbed and was moderately severe and warm to touch during flare-ups.  He stated that the flare-ups occurred about twice monthly.  It was noted that the scar was not unstable.  The scar was deep and non-linear and was located on the proximal lateral thigh.  It measured 21 centimeters by 1 centimeter and exhibited minor superficial herniation measuring approximately 4 centimeters diameter.

The foregoing evidence shows that the Veteran has a hypopigmented scar located on the proximal lateral thigh.  It is deep and associated with muscle herniation through the scar and measures 21 centimeters by 1 centimeter.  Those symptoms are contemplated by the current 10 percent rating under Diagnostic Code 7801.  

Scars rated under diagnostic code 7801 may also receive a rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars which are unstable or painful.  A 20 percent rating is warranted for three or four scars which are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (2015).  If one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2 (2015).  

During the most recent VA examination, the Veteran reported that his right thigh scar throbbed and was moderately severe and warm to the touch during twice-monthly flare-ups.  Though the scar was reportedly painful, it was not found to be unstable.  Those findings are contemplated by the schedular criteria for the separate 10 percent rating assigned for that painful scar.

The Board finds that the evidence does not show scarring of sufficient area, or enough painful scars to warrant any higher or separate rating.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating for scars.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Left Knee Bursitis

During the hearing, the Veteran contended that left knee bursitis and chondrocalcinosis were not adequately rated for the level of impairment caused by those disabilities.  He reported pain and swelling in both knees.

The Veteran's bursitis and chondrocalcinosis of the left knee is rated as tendonitis.  Tendonitis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Limitation of motion of the knee is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code's 5260 and 5261.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  

During a January 2009 VA examination, the Veteran was examined to determine the severity of bursitis of the left knee.  He reported giving way, lack of endurance, and fatigability.  He did not have weakness, stiffness, swelling, heat, redness, locking, or dislocation.  He stated that he had left knee pain once a week which traveled to the ankle and hip.  The Veteran stated that it was crushing, burning, aching, sharp, and cramping.  The pain was at level 9 on a scale of 10 with 10 being the most severe.  The pain could be elicited by physical activity and stress and was relieved by Tylenol 3.  The Veteran reported that at the time of pain, the he could function with medication.  It was noted that he had a history of left knee surgery in 1998.  The Veteran reported that the functional impairment due to the left knee precluded prolonged standing.  

On examination, there was tenderness and crepitus in the knees, bilaterally.  Neither knee demonstrated signs of edema, effusion, weakness, redness, heat, and/or guarding of movement.  There was no subluxation, genu recurvatum, or locking pain.  The range of right knee motion was 0 degrees to 130 degrees with pain at 130 degrees. The left knee range of motion was normal at 0 degrees to 140 degrees.  

The Veteran's posture and gait were within normal limits.  His leg length from the anterior superior iliac spine to the medial malleolus was 107 centimeters on the right and 108 centimeters on the left.  Examination of the feet found evidence of abnormal weight bearing.  There was an unusual shoe wear pattern, and there were callosities located on the right forefoot without tenderness.  An examination of the feet did not show any signs of breakdown.  The Veteran did not require any assistive device for ambulation.  

On further examination, there was a level scar present at the left knee measuring about 4 centimeters by 0.2 centimeters.  The scar had hypopigmentation of less than 6 square inches.  There was no tenderness disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture, or associated limitation of motion.  There was a scar located on left inferior knee scar which is level measuring about 2 centimeters by 0.2 centimeters.  The scar had hypopigmentation of less than six square inches.  There was no tenderness disfigurement, ulceration adherence instability tissue loss keloid formation hyperpigmentation, abnormal texture inflammation edema and limitation of motion.  

Left knee X-rays showed chondrocalcinosis of the left knee joint.  

During the Veteran's May 2013 treatment at Swedish Hospital, it was noted that drawer tests of the knees were negative bilaterally and muscle strength in both lower extremities was 5/5.  

During the January 2014 VA examination of the Veteran's right knee, it was noted that he had full motion of the left knee from at least 0 degrees of extension to 140 degrees of flexion without objective evidence of pain.  Muscle strength in the left knee was normal at 5/5.  The Veteran's left knee stability was also normal for all tests, anterior, posterior, and medial-lateral; and there was no evidence of recurrent dislocation or subluxation.  There was no evidence of any functional limitation due to the left knee, and the Veteran did not require any assistive devices of ambulation.  

The Board finds that the preponderance of the evidence shows that the Veteran's left knee bursitis is manifested primarily by complaints of pain, lack of endurance, fatigability, tenderness to palpation, and crepitus.  He does not have stiffness or swelling, and the evidence is generally negative for edema, effusion, weakness, redness, heat, and/or guarding of movement.  In addition, the Veteran's range of left knee motion is full from extension to 0 degrees to flexion to 140 degrees.  He remains functional on medication.  Therefore, the Board concludes that the manifestations do not meet or more nearly approximate the criteria for a rating in excess of 10 percent.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for left knee bursitis, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Laxity of the Left Posterior Cruciate and Lateral Collateral Ligaments

The Veteran's left knee laxity is rated in accordance with Diagnostic Code 5257.  A 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  38C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

In January 2009, the Veteran reported multiple knee symptoms, including giving way, locking, and dislocation.  On examination, however, there were no objective signs of those manifestations.  Generally, tests of anterior, posterior, and medial-lateral motion have shown the left knee to be stable without evidence of recurrent dislocation or subluxation.  Moreover, the Veteran remains functional on medication, and there is no evidence that the Veteran's left knee laxity is productive of any more than slight impairment.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for left knee recurrent subluxation or lateral instability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Limitation of Flexion of the Right Knee, Effective July 2, 2014

During the September 2013 hearing, the Veteran reported limitation of motion, and pain and swelling in the right knee.  Therefore, he maintained that an increased rating was warranted.  

The Veteran's right knee arthritis is rated, in part, on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Limitation of motion of the knee is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code's 5260 and 5261.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  

During VA treatment in December 2008, it was noted that the Veteran had 50 percent flexion of the knees, bilaterally.  

In January 2009, the Veteran was examined by the VA, in part, to determine the severity of the left knee disability.  There was tenderness and crepitus in the knees, bilaterally.  Neither knee demonstrated signs of edema, effusion, weakness, redness, heat, and/or guarding of movement.  The range of right knee motion was from 0 degrees of extension to 130 degree with pain at 130 degrees.  The left knee range of motion was normal 0 degrees of extension to 140 degrees of flexion.

During a February 2009 VA examination, the Veteran reported being diagnosed with right knee pain.  He reported constant right knee pain which was crushing, squeezing, burning, aching, oppressive, sharp, sticking, and cramping.  The pain level was 9 on a scale of 10 with 10 being the worst.  The pain could be elicited by physical activity and was relieved by Tylenol 3.  The Veteran reported that at the time of the pain, he could function with medication.  He reported weakness but no stiffness, swelling, heat, redness, lack of endurance, or fatigability.  He reported that right knee pain made work difficult and that the pain was getting worse.  

On examination, the range of knee motion was from is 0 degrees to 125 degrees on the right and from 0 degrees to 140 degrees on the left.  The right knee was tender.  The left knee was not tender.  Neither knee demonstrated edema, effusion, weakness, redness, heat, guarding of movement, genu recurvatum, or crepitus.  Repetitive use did not result in additional limitation of function in either knee due to pain, fatigue weakness, lack of endurance, or incoordination.  

In May 2013, during treatment for a right knee sprain at Swedish Hospital, active and passive range of motion in the left leg was unremarkable.  The active and passive range of motion was limited to 90 degrees in his right knee, and the muscle strength in both lower extremities was normal at 5/5.

During a July 2014 VA examination, the Veteran's right knee was tender to palpation.  He was able to flex his right knee to 110 degrees on the right with objective evidence of pain beginning at 0 degrees.  He was able to extend the knee to 0 degrees with objective evidence of pain at that point.   The range of left knee motion was full from 0 degrees of extension to 140 degrees of flexion without objective evidence of pain.  Repetitive use testing produced similar results.  Due to the service-connected right knee disability, the Veteran had less right knee movement than normal, pain on motion, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  He demonstrated normal knee strength, bilaterally, for flexion and extension.  He did not use any assistive devices to walk.  The examiner noted that there were contributing factors of pain, weakness, fatigability, and/or incoordination, and there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  The examiner stated that the loss of motion during pain on use or during flare-ups was approximately 5 degrees on flexion.  

The foregoing evidence shows that the Veteran is able to flex his knee to 90 degrees with objective evidence of pain; and he has been, generally, able to extend the knee fully to 0 degrees with no pain until the end point.  The most recent VA examiner noted that there were contributing factors of pain, weakness, fatigability, and/or incoordination, and additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  However, there is no objective evidence of edema, effusion, weakness, redness, heat, guarding of movement, genu recurvatum, or crepitus.  In addition, he does not demonstrate muscle atrophy of the left lower extremity indicative of disuse.  He is functional on medication.  Therefore, on the basis of limitation of motion of the right knee, the Veteran does not meet or more nearly approximate the criteria for a rating in excess of 10 percent for the service connected right knee disability.  The evidence does not show limitation of flexion that warrants a higher rating or limitation of extension that warrants any higher or separate rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Limitation of Flexion of the Right Thigh

Limitation of flexion of the right thigh is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).  A 10 percent rating is warranted when flexion of the thigh is limited to 45 degrees, while a 20 percent rating is warranted when flexion of the thigh is limited to 30 degrees.  When as in this instance, the rating schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).  

In rating this issue, the Board notes that the Veteran also has established service connection for tendonitis of the right hip under 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2015).  That disability is rated as arthritis based on limitation of motion of the affected part, the thigh.  To rate the limitation of motion of the right thigh separately under diagnostic code 5252 would constitute the prohibited practice of pyramiding, rating the same disability, or the same manifestation of a disability, under different diagnostic codes.  38 C.F.R. § 4.14 (2015).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).  Because limitation of flexion of the right thigh is contemplated by Diagnostic Codes 5019 and 5252, separate ratings for that manifestation under different diagnostic codes are not warranted.  The Board finds no separate and distinct symptomatology that can be separate rated for limitation of flexion of the right thigh.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for limitation of flexion of the right thigh.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Right Thigh Impairment Based on Limitation of Abduction, Adduction, and/or Rotation

Impairment of the thigh is rated in accordance with Diagnostic Code 5253.  A 10 percent rating is warranted when there is limitation of rotation of the thigh, such that the affected leg cannot toe-out more than 15 degrees.  A 10 percent rating is also warranted when limitation of adduction of the thigh is such that the Veteran cannot cross his legs.  A 20 percent rating is warranted when limitation of abduction of the thigh is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015).  

During the February 2009 VA examination, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The range of motion of the right hip was flexion to 125 degrees with pain at that level; extension to 30 degrees; adduction to 25 degrees; abduction to 45 degrees with pain at that level; external rotation to 60 degrees; and internal rotation to 40 degrees.  The range of motion of the left hip was identical, but without pain.  Repetitive use testing did not result in additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.

In July 2014, the Veteran was examined by VA to determine the severity of right thigh impairment.  Rotation of the hips was not so limited that the that the affected leg could not toe-out more than 15 degrees or that the Veteran could not cross his legs or that limitation of abduction of the thigh was lost beyond 10 degrees.  Range of motion testing of the right hip found adduction to 15 degrees, abduction to 20 degrees, internal rotation to 20 degrees, and external rotation to 20 degrees.  There was objective evidence of pain throughout the entire range of motion.  The right hip range of motion, post-testing produced identical results.  There was no evidence whether or not the post-test results were painful.  

On further examination, the VA examiner reported contributing factors of pain, weakness, fatigability, and/or incoordination, and there was additional limitation of functional ability of the hip joints during flare-ups or repeated use over time.  The limitation of motion during flare-ups or during repeated use over time was approximately 5 degrees of flexion.  

The Veteran's VA and non-VA treatment records compiled during the appeal period are negative for any complaints or clinical findings of limitation of hip extension due to abduction, adduction, or rotation.  The VA examinations in February 2009 and July 2014 show that the Veteran was able to adduct his hips to at least 15 degrees and that he was able to abduct his hips to at least 20 degrees.  In addition, he was able to rotate his hips to at least 20 degrees both internally and externally.  While those findings do not meet or more nearly approximate the criteria for a compensable rating, the report of the July 2014 examination shows objective evidence of pain throughout the range or right hip motion.  The VA examiner also noted contributing factors of pain, weakness, fatigability, and/or incoordination, as well as additional limitation of functional ability of the hip joints during flare-ups or repeated use over time.  Because of those objective manifestations, and resolving all reasonable doubt in favor of the Veteran, the Board finds a basis for a 10 percent rating under 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, Diagnostic Code 5253.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 4.3 (2015).  However, the Board finds that no higher or separate rating is warranted for right thigh limitation of abduction, adduction, or rotation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Considerations

In arriving at these decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected disorders of the low back, hips, thighs, and knees.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

The Board finds that the rating schedule is adequate and that the evidence does not show frequent hospitalization or marked interference with employment.  The Veteran's service-connected disabilities of the cervical and lumbar spines, left ankle, knees, right hip, and right femur are manifested, generally, by pain, limitation of motion, instability, and the condition and effect of his right femur scar.  Those manifestations and are contemplated by the rating schedule criteria set forth in the diagnostic codes applied above.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5024, 5237, 5242, 5252, 5253, 5257, 5260, 5275, 7801, 7804 (2015).  The Board finds no exceptional pattern of disability to make the rating schedule inadequate.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by decreased or abnormal excursion, speed, coordination, or endurance, or painful motion.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss which have been considered in the assigned ratings.

Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities of the cervical spine, left ankle, knees, right hip, right femur, or lumbar spine, because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

The Board finds that the evidence does not suggest that any of the related factors are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected disabilities of the cervical spine, left ankle, knees, right hip, right femur, or lumbar spine have resulted in frequent hospitalizations or that those disabilities have caused marked impairment with employment.  He continues to perform duties in a long career as a bench welder, and there is no evidence that his service-connected disabilities have caused him to miss significant time from work.  In addition, the evidence shows that he is functional on medication.  The Board finds, therefore, that the Veteran's service-connected disabilities of the cervical spine, left ankle, knees, right hip, right femur, or lumbar spine do not result in marked interference with employment or frequent periods of hospitalization, either singly or in combination.  38 C.F.R. § 3.321 (2015).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine is denied.  

Entitlement to a rating in excess of 20 percent for a right knee disability, status post fracture of the right femur with shortening of the right lower extremity is denied.  

Entitlement to a rating in excess of 20 percent for laxity of the right anterior collateral ligament is denied.  

Entitlement to a rating in excess of 10 percent for lumbosacral strain, prior to September 18, 2013, is denied.  

Entitlement to a rating in excess of 20 percent for lumbosacral strain, effective September 18, 2013 is denied.  

Entitlement to a rating in excess of 10 percent for right hip tendonitis is denied.  

Entitlement to a rating in excess of 10 percent for a deep, right femoral hernia scar, based on the area of the scar, is denied.   

Entitlement to a n initial rating in excess of 10 percent for pain associated with a right femoral hernia scar, effective September 18, 2013 is denied.

Entitlement to a rating in excess of 10 percent for left knee bursitis and chondrocalcinosis is denied.  

Entitlement to a rating in excess of 10 percent for laxity of the left posterior cruciate and lateral collateral ligaments is denied.  

Entitlement to a n initial rating in excess of 10 percent for limitation of flexion of the right knee is denied.  

Entitlement to a n initial compensable rating for limitation of flexion of the right thigh is denied.

Entitlement to an initial 10 percent rating, but not higher, for right thigh impairment based on limitation of abduction, adduction, or rotation is granted.  
REMAND

The Veteran's left ankle disability, status post fracture of the distal tibia is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The currently assigned 20 percent rating is warranted for marked limitation of motion and is the highest schedular rating under that diagnostic code.  A higher schedular rating is not warranted unless the Veteran demonstrates malunion of the knee or ankle with marked disability or nonunion of the tibia and fibula with loose motion requiring a brace.  A higher rating could also be warranted for ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5270 (2015).  

During a July 2009 consultation with the VA Orthopedic Service, X-rays of the Veteran's left ankle demonstrated moderate to severe ankle joint degenerative joint disease and deformity of the distal tibial metaphysis, evidently due to prior trauma and a healed fracture.  Marked cartilage loss was present over the talar dome but no subchondral lesion was seen.  The VA consultant noted that they were non-weight bearing X-rays and recommended that weight-bearing X-rays be performed.  The consultant offered the Veteran an ankle brace and a consultation with the Prosthetics Department was placed.  The VA consultant indicated that at that time consideration of an ankle fusion versus ankle arthroplasty.  While the March 2015 VA examiner reviewed the X-rays on file, no additional weight-bearing X-rays have been taken of the right ankle as recommended.  

In June 2016, the Veteran's representative contended that the Veteran was precluded from securing and following a substantially gainful occupation due to the service-connected disabilities.  Therefore, the representative maintained that the Veteran was entitled to TDIU.  That issue is ancillary to his increased rating claims; and, therefore, it must be considered by the agency of original jurisdiction in conjunction with the current appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of a service-connected left ankle disability.  All appropriate tests and studies should be performed, including, but not limited to, weight-bearing and nonweight-bearing X-rays of the left ankle.  The examiner must report the manifestations of the Veteran's left ankle disability and determine whether or not there is malunion or nonunion of the tibia and fibula.  If malunion is present, the examiner should provide an opinion as to the degree of left ankle disability, slight, moderate, or marked.  If nonunion is present, the examiner must determine whether or not there is loose motion requiring a brace.  The examiner should state provide range of ankle motion for weight-bearing and nonweight-bearing and ranges of motion of the right ankle also.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, or weakened motion, or on flare up.  The examiner should state whether there is no effective function of the foot left other than that which would be equally well served with amputation and prosthesis.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

2.  Furnish the claim form to claim TDIU to the Veteran and notify him of VA's duties to notify and assist in the development of a claim of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Allow an appropriate time for response.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


